Citation Nr: 1019204	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral arm pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the Veteran's claim for service 
connection for residuals of a bilateral arm injury.  The 
Veteran disagreed and perfected an appeal.

The Veteran and his representative presented evidence at a 
May 2007 videoconference hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

In a July 2007 decision, the Board remanded the claim for 
further evidentiary and procedural development.  In a 
November 2008 decision, the Board remanded the claim for 
further evidentiary development.  In a September 2009 
decision, the Board remanded the claim for compliance with 
the November 2008 decision and remand.


FINDINGS OF FACT

1.  The Veteran was injured in a motorcycle accident during 
service in October 1965.

2.  A preponderance of the evidence supports a conclusion 
that the Veteran's current arm and elbow pain is not related 
to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral arm pain is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was involved in a 1965 motorcycle accident while 
he was on active duty.  He contends that he injured his hips, 
back, neck, arms and shoulder in the accident and that those 
injuries have resulted in arthritis that causes limited use 
and pain in his arms and elbows.  He seeks service 
connection.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board has remanded the Veteran's claim on 
three occasions.  In the July 2007 remand, the Board ordered 
VBA to contact the Veteran and determine whether he could 
identify medical records that were not already in his VA 
claims folder.  The remand further required VBA to arrange 
for a medical examination by a VA specialist to report the 
etiology of any spine, hip, arm and shoulder disorders.  

The November 2008 remand required VBA to provide the Veteran 
with an examination regarding his arms and elbows, and to 
provide him with adequate notice that the examination was to 
happen.  The September 2009 remand determined that VBA did 
not comply with the November 2008 remand, and required VBA to 
provide the Veteran with an examination addressing the 
Veteran's arms and elbows as well as provide the Veteran with 
all legally required notice.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record shows that the Veteran was contacted in August 2007 
and asked to identify or provide any evidence in support of 
his claims, and it reveals the Veteran provided with an 
examination in April 2008 by a VA physician who addressed the 
Veteran's claimed conditions.  The record also shows that the 
Veteran was given notice of a physical examination in a March 
2009 letter and provided an examination in January 2010 that 
addressed the etiology of the Veteran's claimed arm and elbow 
disorders.

The Board finds that VBA has substantially complied with the 
August 2007 and November 2008 remand orders.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The record reveals that the Veteran was provided with notice 
of what evidence was required to substantiate his claims for 
service connection in letters dated January 2004 and August 
2007.  Specifically, the letters notified the Veteran that in 
order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show 
the existence of a present disability; in-service incurrence 
or aggravation of a disease or injury; and a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  The Board 
also observes that the Veteran was notified in a March 2006 
letter and the August 2007 letter regarding how VA determines 
a disability rating or an effective date as required by In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was also notified in those letters and a letter 
dated June 2008  that VA was responsible for obtaining 
relevant records from Federal agencies and providing a 
medical opinion if it was determined to be necessary to 
decide the claim.  In addition, the Veteran was notified that 
VA would make reasonable efforts to obtain records from state 
or local governments, private medical records or employment 
records.

The record shows that the RO obtained the Veteran's service 
treatment records, service personnel record, VA treatment 
records and private medical records identified by the 
Veteran.  The record shows the Veteran was examined in March 
2004, April 2008, March 2009 and January 2010 by VA 
examiners.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran 
presented testimony in support of his claim at a 
videoconference hearing before the undersigned VLJ.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be 
(1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).

Analysis

The Veteran initially claimed that he suffered injuries to 
his hips, back, neck, arms and shoulders in a motorcycle 
accident that occurred during his active duty service.  The 
Board's November 2008 decision denied his claims for 
residuals of dorsal lumbar spine injury, cervical spine 
injury, bilateral hip and bilateral shoulder injuries.  The 
Veteran's sole remaining claim is entitlement to service 
connection for arm and elbow pain that he contends are 
residuals from the 1965 motorcycle accident.  As noted above, 
a service connection claim requires evidence showing (1) a 
present disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  The Board 
will address each element in turn.

The evidence shows that the most recent January 2010 VA 
examiner determined that the Veteran had no current arm or 
elbow disorder.  His diagnosis was "normal; s/p [status 
post] contusion and abrasions to right elbow."  The March 
2009 examiner reported that the Veteran "denies problems 
with right elbow, he declines history and physical 
examination of the right elbow."  The March 2009 examiner 
also reported that the Veteran stated that he had had a 
steroid injection in the right elbow.  An April 2008 VA 
examiner's report states that the Veteran said he 
occasionally experiences arm pain in association with his 
back injury.  The April 2008 examiner reported that the 
Veteran's upper extremity sensorimotor examination was 
intact.  The March 2004 VA examiner's report does not reveal 
any complaint or concern regarding the Veteran's arms or 
elbows.  No VA examiner has diagnosed the Veteran as having 
any arm or elbow disorder.

In support of his claim, the Veteran submitted the December 
1997 report of Dr. K. who indicated that the Veteran was 
being seen for a follow-up check of his "tennis elbow."  A 
December 1996 record by Dr. K. indicates the Veteran stated 
that he had been experiencing right elbow pain for "a number 
of years."  A December 1997 report of Dr. R.R. reveals the 
results of EMG [electromyograph] studies.  Dr. R.R. reported 
that the Veteran complained of right elbow pain, numbness and 
tingling in the right wrist radiating to the right fingers.  
The results revealed a normal right elbow and wrist, but did 
not rule out "radial tunnel syndrome."

The Board notes that the Court held in McClain v. Nicholson, 
21 Vet. App. 319 (2007), that so long as a veteran had a 
diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability 
was satisfied.  In this case, however, there is no evidence 
of a current elbow or arm disability.  As discussed above, no 
VA examiner has diagnosed an arm or elbow condition.  In 
addition, the private diagnoses of right elbow pain were made 
in 1996 and 1997; the Veteran's claim was received by VA in 
December 2003, well after the diagnoses of record.  

Although the Veteran has stated he continues to have arm 
pain, the Court has held that pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The Board observes that as a 
lay witness, the Veteran is competent to report the arm or 
elbow pain he experiences.  The record, however, does not 
establish that the Veteran has the experience, training or 
education that would make him competent to render a diagnosis 
of an arm or elbow disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Here, the record 
lacks a diagnosis of an arm or elbow disorder.  

For the reasons stated above, the Board finds that the 
Veteran's claim for entitlement to service connection for 
bilateral arm pain fails for lack of evidence of a current 
disability.

For the sake of completeness, the Board will briefly address 
the remaining two elements. See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

With regard to element (2), the Veteran's service treatment 
records establish that he received a contusions and abrasions 
in a motorcycle accident in October 1965.  Thus, element (2) 
is satisfied.

With regard to element (3), the Board observes that the 
January 2010 examiner stated that after review of the entire 
VA claims folder, he could find no medical records to suggest 
a connection between the documented multiple contusions and 
abrasions to the right side of the body sustained in the 1965 
accident and any elbow problems.  There are no other medical 
opinions of record regarding the Veteran's arms or elbows.

For those reasons, the Board further finds that the Veteran's 
claim fails because the medical nexus has not been 
established.  









ORDER

Entitlement to service connection for bilateral arm pain is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


